Citation Nr: 0635453	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
inservice medical testing of various technologies, including 
x-ray exposure.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 6, 1972 to 
December 8, 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2003, a statement of the case was issued in 
May 2004, and a substantive appeal was received in July 2004.  
The veteran testified at a hearing before the Board in June 
2006.

In May 2002, the veteran submitted a claim of service 
connection for a psychiatric disorder.  There in no 
indication that such claim has been addressed, thus it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a June 1989 rating decision, service connection for 
residuals of medical testing, including x-rays, was denied; 
the veteran did not file a notice of disagreement.  

2.  In October 2001, the veteran filed a request to reopen 
his claim of service connection for residuals residuals of 
inservice medical testing of various technologies, including 
x-ray exposure 

3.  Additional evidence received since the RO's June 1989 
decision is new to the record, but does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 1989 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has not been received since the 
June 1989 RO denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2002, 
which pertained to his claim to reopen and the underlying 
service connection claim.  The letter predated the July 2002 
rating decision.  See id.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The April 2002 letter has clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

In March 2006, the veteran was provided with notice of what 
type of evidence is necessary to establish a disability 
rating and an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite the initial inadequate 
notice provided to the veteran, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  
Moreover, since the Board concludes below that the 
preponderance of the evidence is against reopening the 
veteran's claim of service connection, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in detail 
below, the Board has determined that a VA examination is 
unnecessary.  The Board acknowledges the documentation 
submitted with his July 2004 substantive appeal and 
subsequent to the May 2004 statement of the case.  Such 
evidence has not been considered by the RO, but the Board 
finds that it is unnecessary to obtain a waiver of RO review 
or to remand for RO consideration.  Many items of this 
evidence are simply statements from the veteran reiterating 
his contentions, including history of the claimed inservice 
testing furnished by the veteran during the course of 
receiving psychiatric treatment.  Review of the various 
documents shows that some are duplicates of documents already 
of record, others document treatment for psychiatric 
disability, and others appear to be cites to various articles 
which discuss various types of  testing used in the medical 
field.  The Board believes that the submitted evidence is not 
pertinent to his claim to reopen entitlement to service 
connection since none of these items of evidence go to the 
question of whether the veteran underwent the claimed testing 
during service.  See 38 C.F.R. §§ 19.9, 19.31(b)(1).  The 
Board also notes here that the claims file includes medical 
evidence strongly suggesting that the veteran's contentions 
regarding medical testing are associated with his diagnosed 
psychiatric disability.  While not doubting the veteran's 
sincerity in advancing his claim, based on the record the 
Board views the claim as borderline inherently incredible.  
The evidence submitted with the substantive appeal must also 
be viewed in that light.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
October 2001, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In March 1989, the veteran submitted a claim of service 
connection for residuals of x-rays used for medical testing.  
Specifically, he claimed that he was having physical 
reactions from radioactive particle implants implanted while 
in service, which are known to react to emitted radioactive 
wavelength.  On record at the time of his claim, were his 
service medical records which reflected that he underwent a 
chest x-ray examination in August 1972 for enlistment 
purposes.  The service medical records do not reflect any 
other x-ray examinations, nor do they reflect any residuals 
from x-ray examinations or any other claimed medical testing.  
Moreover, the service medical records do not reflect any 
implantation procedure performed.  Also on file was a Holy 
Family Hospital x-ray report of the lumbar spine performed in 
June 1974, and an x-ray report of the chest performed in June 
1975.  A Grady Memorial Hospital x-ray report of the 
paranasal sinuses was performed in August 1974.  The 
veteran's claim of service connection was denied in a June 
1989 rating decision.  In July 1989, the veteran submitted a 
statement in support of his claim, and in August 1989 the RO 
issued correspondence indicated that there was no basis to 
reconsider the claim.  The veteran did file a notice of 
disagreement, thus the June 1989 RO determination is final.  
38 U.S.C.A. § 7105.  

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
June 1989 RO determination.  In support of his October 2001 
claim to reopen, the veteran submitted multiple statements in 
support his claim, treatment records from the VA Medical 
Center (VAMC) in Atlanta, private medical records, and 
testified before the Board in June 2006.  Correspondence 
dated in March 1989 from the VAMC reflects that the veteran 
requested a scan for foreign materials in the body system.  
The VAMC felt that the veteran's primary problem was due to 
nerves and a scan was not requested.  A November 2001 VA 
outpatient treatment record reflects that the veteran was 
requesting a nuclear scan to detect foreign bodies within his 
body system that have entered with time.  He claimed that 
these materials were reacting with certain electromagnetic 
wave frequencies.  An evaluation was recommended to rule out 
schizophrenia versus psychosis.  The veteran underwent an 
evaluation with a social worker, and it was noted that he was 
quite delusional and it was difficult to obtain a full 
psychosocial evaluation.  A follow-up appointment was 
recommended with a psychiatrist.  Correspondence dated in 
February 2002 from the VAMC Director to the veteran's 
congressman reflected that the veteran had complained of 
services offered at the VAMC.  It was explained that with 
regard to his request to be tested for radioactive material, 
there were no clear medical signs or symptoms to warrant 
further investigation into the complaint.  Private medical 
records dated in April 2002 from Theresa Hudson, M.D., 
reflect a diagnosis of schizophrenic disorders.  

The Board's review of the evidence since the last final 
denial does not disclose any evidence which bears directly 
and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

The evidence submitted by the veteran does not support any 
claim that he has a disability resulting from residuals of 
exposure to in-service x-ray examinations, or any other 
claimed testing conducted during service.  Likewise, the VAMC 
Director specifically determined that there were no clear 
medical signs and symptoms to warrant further investigation 
of the veteran's claim of residuals of foreign bodies 
reacting with electromagnetic wave frequencies.  As noted, 
private medical records reflect a diagnosis of and treatment 
for schizophrenia.  The veteran has submitted no new or 
material evidence to show that he has any residual disability 
as a result of medical testing performed during active 
service.  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of residuals of exposure 
to x-ray used for medical testing.  Moreover, the statutory 
duty to assist the veteran does not arise if the veteran has 
not presented new and material evidence to reopen his claim.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

Overall, the evidence submitted since the final June 1989 RO 
decision, while new, is not material and does not bear 
directly and substantially upon the specific issue on appeal, 
and does not raise a reasonable possibility of substantiating 
the claim.  For these reasons, the Board concludes that the 
veteran has not presented new and material evidence to reopen 
his claim of service connection for residuals of exposure to 
x-ray used for medical testing.  38 C.F.R. § 3.156(a).  
Accordingly, the Board's analysis must end here, and the 
appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for residuals of inservice 
medical testing of various technologies, including x-ray 
exposure.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


